DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the blind blade” in the first line. Claim 1, from which claim 2 depends, recites a plurality of blind blades. Therefore it is unclear which particular blind blade is being referred to in claim 2..
Claim 2 also recites that one of the functions of the fixing members is “for fixing seams”. It is unclear what this phrase means. The instant disclosure does not recite or describe what constitutes a seam in the context of the claims.
Claims 3-8 are also rejected based on their dependence from claim 2.
Claim 7 recites “the side cover” in the third line. Claim 2 recites “side covers”. It is unclear which side cover is being referred to.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0240094 to Hoffman.
	Regarding claims 1, 2, and 4, Hoffman teaches a blind for solar photovoltaic power generation comprising
a fixing frame (combination of 72x, 73x, 74x, 75x in Fig. 26) fixed to a ceiling or a window frame  (Figs. 17, 24, 25, ¶0124-0127)
a plurality of blind blades (components of Fig. 21) installed under the fixing frame so as to be spaced apart from each other (Figs. 22-24), wherein a plurality of solar cell panels 620 is mounted on one surface of each of the blind blades (¶0120; Fig. 12, ¶0100).
Per claim 2, Hoffman teaches the limitations of claim 1. As noted in the rejection of claim 2 under 35 U.S.C. 112(b) above, it is unclear what the phrase “for fixing seams” is intended to encompass. The limitation cannot be treated on the merits. The blind blade comprises a blade frame (including “V-shaped trough” of Fig. 19, ¶0120) provided with a mounting groove (the V-shaped trough is recessed as a groove, as shown in Figs. 19, 20). The solar cell panels 650 are disposed in a longitudinal direction in the mounting groove. The blind blade further comprises fixing members 640 for connecting electrodes between the solar cell panels (electrodes cables 652 are connected to electrodes of solar panels 
Per claim 4, Hoffman teaches the limitations of claim 2. Each of the fixing members 640 is provided with fitting protrusions 642 configured to be fitted into fitting holes 684 provided at both sides of the mounting groove (¶0121).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20160045458A to Hwang (included in Applicant’s IDS filed 1/17/2020, machine translation relied upon herein).
Regarding claims 1 and 2, Hwang teaches a blind for solar photovoltaic power generation comprising
a fixing frame 6 fixed to a ceiling or a window frame (Figs. 1, 2, p. 3 of translation: “a blind is installed in a window frame…”; p. 4: “a blind apparatus installed in a window”)
a plurality of blind blades 5, 5’ installed under the fixing frame 6 so as to be spaced apart from each other (5, 5’ are separated in a vertical direction), wherein a plurality of solar cell panels 8 is mounted on one surface of each of the blind blades (middle of p. 5 of translation).
Per claim 2, Hwang teaches the limitations of claim 1. As noted in the rejection of claim 2 under 35 U.S.C. 112(b) above, it is unclear what the phrase “for fixing seams” is intended to encompass. The limitation cannot be treated on the merits. Each of Hwang’s blind blades 5, 5’ further
comprises a blade frame (portion of 5 upon which panels 8 are mounted; p. 6: “mounting bar 5 is formed in the shape of a square pipe…”) provided with a mounting groove (region between rails 53; Figs. 4, 5, top of p. 7). The solar cell panels 8 are disposed in a longitudinal direction in the mounting groove. Fixing members 86 connect electrodes 84 between the solar cell panels 8 (inset of Fig. 2, middle of p. 7). Side covers 20 are installed at both sides of the blade frame and responsible for fixing ends of the solar cell panels 8 (21, 22 restrict movement of blade 5 upon which the panels 8 are formed in a left-right direction of Fig. 2; therefore the covers are responsible for fixing ends of the solar cell panels within the broadest reasonable interpretation.
Regarding claim 6, Hwang teaches the limitations of claim 1. This rejection relies upon a different interpretation of Hwang than relied upon in the rejections above. As noted in the rejection of claim 2 under 35 U.S.C. 112(b) above, it is unclear what the phrase “for fixing seams” is intended to encompass. The limitation cannot be treated on the merits. Each of Hwang’s blind blades 5, 5’ further
comprises a blade frame (portion of 5 upon which panels 8 are mounted; p. 6: “mounting bar 5 is formed in the shape of a square pipe…”) provided with a mounting groove (region between rails 53; Figs. 4, 5, top of p. 7). The solar cell panels 8 are disposed in a longitudinal direction in the mounting groove. Fixing members 86 connect electrodes 84 between the solar cell panels 8 (inset of Fig. 2, middle of p. 7). Side covers 29 are installed at both sides of the blade frame and responsible for fixing ends of the solar cell panels 8 (29 restrict movement of blade 5 upon which the panels 8 are formed in a lower left-upper right direction of Fig. 1; therefore the covers are responsible for fixing ends of the solar cell panels within the broadest reasonable interpretation).
	Each of the side covers 29 is provided with fitting protrusions (not labeled identified in Marked-up Fig. 1 below) configured to be fitted into fitting holes provided at both sides of the mounting groove (the holes are formed at leftmost and rightmost sides of the mounting groove; top of p. 6 of translation).
[AltContent: textbox (fitting protrusion)][AltContent: textbox (fitting hole)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    313
    358
    media_image1.png
    Greyscale


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004027661A to Nishihara (machine translation relied upon herein).
Regarding claims 1 and 9, Nishihara teaches a blind for solar photovoltaic power generation comprising
a fixing frame 12 fixed to a ceiling or a window frame (Fig. 1, ¶0001 of translation: “The present invention uses a sunshade blind placed near a window in a house, office or the like as a base…”; ¶0006; fixing frame referred to as “head box” in ¶0024)
a plurality of blind blades 10 installed under the fixing frame 12 so as to be spaced apart from each other (Fig. 1), wherein a plurality of solar cell panels 22-1, 22-2 is mounted on one surface of each of the blind blades (Figs. 2, ¶0027, 0028).
Per claim 9, Nishihara teaches the limitations of claim 1. The blind blades 10 are installed so as to be spaced apart from each other via lifting lines 14 and tilting lines 15 (Figs. 1, 4, ¶0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 2 above, and further in view of US PGPub 2015/0101761 to Moslehi.
Regarding claim 3, Hwang teaches the limitations of claim 2. Hwang teaches a top surface of each of the solar cell panels is provided with solar cells to form a condensing surface (best seen in Figs. 2, 4), but does not specifically teach that both sides of a bottom surface of each of the solar cell panels are provided with back contact type (+)/(-) electrodes. Moslehi, however, teaches that such solar cell panels on a similar blind (Figs. 3, ¶0035, 0037), can be formed of solar cells with back contact type electrodes on both sides of their bottom surface (Figs. 4-6, 17, ¶0044, 0062) in order to improve efficiency and aesthetics (¶0041). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide both sides of a bottom surface of each of the solar cell panels with back contact type electrodes.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 2 above, and further in view of US PGPub 2018/0091092 to Hall and US PGPub 2017/0170776 to Janowski.
Regarding claims 7 and 8, Hwang teaches the limitations of claim 2. A connector 21 or 22 for electrically connecting the blind blades 5, 5’ is installed inside a side cover 20 (inset of Fig. 2, Fig. 3; bottom of p. 6). The connector comprises a connecting unit formed of a conductive material, one side of which is connected to the electrodes of the solar cell panels (bottom of p. 6: “The + pole ground terminal 21 and the-pole ground terminal 22 are vertically elongated in the inside of the rail groove 20 and the outer surface thereof is coated with an insulator to be coupled to the guide frame for insulation.”; top p. 8: “The ends of the positive and negative lead wires 81 and 82 formed on the shaft 52 are brought into contact with the positive and negative pole terminals 21 and 22 of the rail groove 20, Allow electrical flow.”). Wires P1 and P2 are formed at the other side of the connecting unit and electrically connected to the neighboring blind blade (the electrodes of both blades 5, 5’ are connected to the positive and negative terminals; therefore the wires P1 and P2 are necessarily connected to the neighboring blind blade). 
Hwang does not specifically teach that the wires P1 and P2 are integrally formed with the connecting unit. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to make the wires and connecting unit integral, as the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Hwang does not teach a body formed of insulating material for surrounding a portion where the connecting unit and the wires P1 and P2 are connected. Hall teaches that conductors such as wires and connecting units can be surrounded by a body formed of an insulating material in order to electrically isolate those elements (Fig. 4, ¶0059). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a body formed of insulating material to surround a portion where the connecting unit and the wires are connected to electrically isolate those elements.
One side of Hwang’s connecting unit (inner side of 21 shown in the inset of Fig. 2), is brought into physical contact and electrical contact with electrodes 81, 82 of the solar cell panels 8 and connect the electrodes (this is detailed only for one connection between an electrode 81 and a portion of one connecting unit; a skilled artisan would understand that each electrode 81 is connected to each side of 21 in the same way, as well as between each electrode 82 and a side of 22). Hwang does not teach a pressurization unit that pressurizes the electrodes of the solar cell panels. 
Janowski teaches that including a pressurization unit formed in a bent shape provides improved resilience than simple physical contact (¶0068 recites “a resilient metallic strip electrically connected to an exit conductor” by bending). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide the side of the connecting unit in electrical contact with the electrodes of the solar cell panels with a pressurization unit that is formed in a bent shape so as to pressurize the electrodes in order to establish a resilient electrical connection.

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara as applied to claim 1 above, and further in view of US PGPub 2010/0031997 to Basol.
Regarding claims 2, 4, and 5, Nishihara teaches the limitations of claim 1. As noted in the rejection of claim 2 under 35 U.S.C. 112(b) above, it is unclear what the phrase “for fixing seams” is intended to encompass. The limitation cannot be treated on its merits. Nishihara teaches that each blind blade 10 comprises a blade frame 21/24 supporting a bottom surface of solar panels 22-1, 22-2 and protecting their top surface (¶0026). The solar cell panels 22-1, 22-2 are disposed in a longitudinal direction of the blade 10. Fixing members (combination of two elements 19) are provided between the solar cell panels 22-1, 22-2 for connecting electrodes (Figs. 1, 5, ¶0032, 0033). Nishihara does not teach the blade frame is provided with a mounting groove within which the solar cell panels are disposed, or side covers installed at both sides of the blade frame. 
Basol teaches that forming a structure (254, Figs. 13) as part of a frame also including elements (271, 251) supporting and protecting surfaces of similar solar panels (262) between solar panels and on edges of solar panels improves moisture resistance (¶0067-0069). Such an element (254) functions to as a groove in which solar cell panels are formed, and as side covers that fix ends of solar cell panels. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art would provide the blades of modified-Nishihara with a mounting groove as a part of the blade frame, such that the solar cell panels are disposed in the mounting groove, and install side covers at both sides of the blade frame that fix ends of solar cell panels in order to improve moisture resistance.
Per claims 4 and 5, modified-Nishihara teaches the limitations of claim 2. Each of Nishihara’s fixing members includes two elements 19 formed at a top and bottom edge of the blade, as shown in Fig. 2(a) of that reference. Each element 19 includes fitting protrusions 19c which are configured to be fitted into fitting holes provided near the top and bottom edges (square opening shown in Fig. 5, ¶0032, 0033). In modified-Nishihara, the mounting groove extends close to both the top and bottom edges at respective sides, such that the fitting holes are provided at both sides of the mounting groove.
One side (facing the page in Figs. 2(a), 5) of the fixing member is further provided with a pressurization protrusion (lead wire clamp 19b) for pressurizing a connection point of the electrodes 11a, 11b between the solar cell panels to connect the electrodes.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20180000898A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726